


Exhibit 10.3
[DATE]
CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
FORM OF RESTRICTED UNIT AWARD AGREEMENT
CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants to FirstName LastName (the “Participant”), on
XXXX XX, 20__ a forfeitable Restricted Unit Award (the “Restricted Unit Award”),
subject to the restrictions, terms and conditions herein.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the award provided for herein to the Participant, on the terms and conditions
described in this Restricted Unit Award Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.     Terms and Conditions.
(a)    Grant. The Company hereby grants to the Participant [award] of Restricted
Units, on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan.
(b)    Vesting. Subject to the other terms and conditions contained in this
Agreement, the Restricted Period with respect to the Restricted Unit Award shall
lapse in three substantially equal installments on XXXX XX, 20__, XXXX XX, 20__,
and XXXX XX, 20__, subject to the Participant’s continued employment with the
Company through each such vesting date; provided, however, that the Restricted
Period shall lapse fully upon an earlier termination of employment as a result
of either (i) the Participant’s involuntary termination by the Company without
Cause (other than due to death or Disability) or (ii) the Participant’s
voluntary retirement (defined for purposes of this Agreement as voluntary
termination of employment at or after age 65).
(c)    Change in Control. Notwithstanding the forgoing, the Restricted Period
with respect to the Restricted Unit Award shall lapse immediately prior to the
consummation of a Change in Control if the Participant is continuously employed
by the Company until such time, unless, upon the Change in Control, the
Restricted Unit Award is continued, substituted or assumed (in accordance with
Section 12 of the Plan) in a manner such that the securities underlying the
Restricted Unit Award following the Change in Control are traded on a “liquid
market” (i.e., the Nasdaq Global Market, the New York Stock Exchange or a
comparable international market in which the Participant is able to readily and
without administrative complexity sell shares underlying the Restricted Unit
Award, as reasonably determined by the Board).
(d)    Payment. Upon the lapsing of the Restricted Period the Restricted Unit
Award will be deferred and settled in (i) a like number shares of the Common
Stock, par value $0.01 per share, of the Company, and (ii) a cash payment equal
to the accrued Dividend Equivalents, without interest, 30 days after the
Participant’s “separation from service” (as defined under Treas. Reg.
§ 1.409A-1(h)) with the Company, subject to applicable withholding.
Notwithstanding the foregoing, the settlement of the



--------------------------------------------------------------------------------




Restricted Unit Award shall be delayed for such period of time as may be
necessary to meet the requirements of Section 409A(a)(2)(B)(i) of the Code. The
Participant shall have no right to dividends or dividend equivalent payments in
respect of this Restricted Unit Award during the Restricted Period.
(e)    Forfeiture. Except as otherwise determined by the Compensation Committee
of the Board (the “Committee”) in its sole discretion or as explicitly set forth
herein, the unvested Restricted Unit Awards shall be forfeited without
consideration to the Participant upon the Participant’s termination of
employment with the Company at any time prior to the expiration of the
Restricted Period.
2.    Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan, and any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan.
3.    Compliance with Legal Requirements. The granting and delivery of the
Restricted Unit Award, and any other obligations of the Company under this
Agreement, shall be subject to all applicable federal, state, local and foreign
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required.
4.    Transferability. The Restricted Unit Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate.
5.     Dividend Equivalents and Voting Rights. With respect to each dividend
declared and paid by the Company with a record date after the expiration of the
Restricted Period and before the settlement date of the Restricted Units, the
Participant’s Account shall be credited with Dividend Equivalents on each date a
dividend is paid on Common Stock, in respect of the Restricted Units credited to
such Participant on such dividend payment date. The Participant shall have no
voting rights with respect to the Restricted Units.
6.    No Other Rights as a Stockholder. Except as set forth herein, the
Participant shall not have any rights as the owner of any shares of Common Stock
subject to the Restricted Unit Award until any such shares are delivered to the
Participant upon settlement of the Restricted Unit Award.
7.    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Restricted Units shall be canceled if the Participant (i) engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate, including fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Committee in its sole
discretion or, (ii) without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or after termination of such
employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement between the Participant and the Company
and/or any Affiliate. If the Participant engages in any activity referred to in
the preceding sentence, the Participant shall forfeit any gain realized in
respect of the Restricted Units (which gain shall be deemed to be an amount
equal to the Fair Market Value, on the date of distribution, of the shares of
Common Stock delivered to the Participant, plus any cash paid to the
Participant, upon settlement of the Restricted Units), and must repay such gain
to the Company. The Restricted Unit Award, and all incentive based compensation
payable pursuant to the Restricted Unit Award, shall be subject to (i) the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted

2

--------------------------------------------------------------------------------




thereunder by the Securities and Exchange Commission and/or any national
securities exchange on which the Company’s equity securities may be listed.
8.    Miscellaneous.
(a)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, the Participant and
the beneficiaries, executors, administrators, heirs and successors of the
Participant.
(d)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of the Participant under the Plan.
(e)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(f)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
CDK GLOBAL, INC.
 
 
 
 
 
Lee J. Brunz
 
 
Vice President, General Counsel and Secretary
 
 
 
 
 
Signature
 
Date
 
 
 
Print Name
 
 
 
 
 
 






3